PER CURIAM
Petitioner, an inmate at the Oregon State Penitentiary, seeks review of a final order of the Superintendent finding him guilty of violating Disciplinary Rule 13: conspiracy to possess or use narcotics. He was ordered to serve three months in segregation and to pay a $100 fine. He contends that there was not sufficient admissible evidence to support the finding of guilty and that the superintendent does not have authority to impose a fine.
We conclude that there is sufficient evidence to support the finding of guilty. We agree with the state’s concession that there is no authority to impose a fine for violation of Corrections Division disciplinary rules. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Reversed as to fine; otherwise affirmed.